DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 9/02/22 in which claims 1-18 are pending.

Response to Arguments


2.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0158496 to Solomon et al.

a. 	As per claim 1, Solomon et al teaches a method, implemented by an Internet Protocol access point, the method comprising: sending, to a device requesting a published version of a first web page (See paragraph [0019],  user 110 requesting a webpage from publisher 120), a modified version of the first web page, the modified version of the first web page comprising a first prefixed Uniform Resource Locator (URL) (See paragraph [0019-0021]); and responsive to receiving, from the device, a request that comprises the first prefixed URL and requests a published version of a second webpage, sending a modified version of the second web page, the modified version of the second web page comprising a second prefixed URL (See paragraph [0020-0022 and 0049]); wherein each of the first and second prefixed URLs have had a prefix added, in accordance with a handling policy, relative to corresponding first and second URLs comprised in the published versions of the first and second web pages, respectively (See paragraph [0038-0039, 0049]) .  

b. 	As per claim 7, Solomon et al teaches an Internet Protocol (IP) access point comprising: communication circuitry and processing circuitry communicatively coupled to the communication circuitry, wherein the processing circuitry is configured to: send, via the communication circuitry and to a device requesting a published version of a first web page, a modified version of the first web page (See paragraph [0019],  user 110 requesting a webpage from publisher 120), the modified version of the first web page comprising a first prefixed Uniform Resource Locator (URL) (See paragraph [0019-0020]); and responsive to receiving, from the device via the communication circuitry, a request that comprises the first prefixed URL and requests a published version of a second webpage, send a modified version of the second web page via the communication circuitry, the modified version of the second web page comprising a second prefixed URL (See paragraph [0020-0022 and 0049]); wherein each of the first and second prefixed URLs had a prefix added, in accordance with a handling policy, relative to corresponding first and second URLs comprised in the published versions of the first and second web pages, respectively (See paragraph [0038-0039, 0049]) .   

c. 	As per claim 13, Solomon et al teaches a non-transitory computer readable medium storing instructions for controlling a programmable Internet Protocol (IP) access point, wherein the instructions, when run on processing circuitry of the programmable IP access point, cause the programmable IP access point to: send, to a device requesting a published version of a first web page, a modified version of the first web page (See paragraph [0019],  user 110 requesting a webpage from publisher 120), the modified version of the first web page comprising a first prefixed Uniform Resource Locator (URL) (See paragraph [0019-0020]); and responsive to receiving, from the device, a request that comprises the first prefixed URL and requests a published version of a second webpage, send a modified version of the second web page, the modified version of the second web page comprising a second prefixed URL (See paragraph [0020-0022 and 0049]); wherein each of the first and second prefixed URLs have had a prefix added, in accordance with a handling policy, relative to corresponding first and second URLs comprised in the published versions of the first and second web pages, respectively (See paragraph [0038-0039, 0049]).

d. 	As per claims 2, 8 and 14, Solomon et al teaches the claimed invention as described above.  Furthermore, Solomon et al teaches further comprising: retrieving the published versions of the first and second web pages from one or more web servers (See paragraph [0015-0016]); amending the corresponding first and second URLs comprised in the published versions of the first and second web pages to generate the modified versions of the first and second web pages comprising the first and second prefixed URLs, respectively (See paragraph [0049]).  

e. 	As per claims 3, 10 and 15, Solomon et al teaches the claimed invention as described above.  Furthermore, Solomon et al teaches further comprising retrieving the modified versions of the first and second web pages from one or more remote web servers (See paragraph [0056-0057]).  

f. 	As per claims 4, 11 and 16, Solomon et al teaches the claimed invention as described above.  Furthermore, Solomon et al teaches further comprising: responsive to detecting that the request for the published version of the second web page comprises the first prefixed URL, amending the first prefixed URL such that the request includes the corresponding first URL; and forwarding the request comprising the corresponding first URL towards a web server hosting the published version of the second web page (See paragraph [0049]).  

g. 	As per claims 5, 11 and 17, Solomon et al teaches the claimed invention as described above.  Furthermore, Solomon et al teaches further comprising: modifying a request for the published version of the first web page in accordance with the handling policy; forwarding the modified request to a web server and receiving the modified version of the first web page in response (See paragraph [0046]).  

h. 	As per claims 6, 12 and 18, Solomon et al teaches the claimed invention as described above.  Furthermore, Solomon et al teaches wherein modifying the request for the published version of the first web page comprises amending a third URL comprised in the request to form a third prefixed URL that is shorter than the third URL (See paragraph [0029 and 0031]).  


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444